                                                                     USDC-SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED

                                                                                    0- Io-1 IoC)
UNITED STATES DISTRICT COURT                                         DOC#:
SOUTHERN DISTRICT OF NEW YORK                                        DATE FILED:



 MONICA JEAN BAPTISTE,

                              Plaintiff,
                                                               No.    18-CV-10729 (RA)
                         V.
                                                                        ORDER
 TAPESTRY, INC.,

                              Defendant.


RONNIE ABRAMS, United States District Judge:

         During the post-fact discovery conference on February 14, 2020, the parties stated that

they planned to request a second settlement conference before Magistrate Judge Moses. No later

than March 6, 2020, the parties shall file a joint letter updating the Court on the status of the

case, including whether they still intend to request a settlement conference. If not, and if

Defendant still intends to move for summary judgment, the parties shall propose a joint briefing

schedule.

SO ORDERED.

Dated:      February 27, 2020
            New York, New York

                                                   Ronnie        s
                                                   United States District Judge
